359 F.2d 64
Daniel F. DONOVAN, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 6678.
United States Court of Appeals First Circuit.
April 13, 1966.

Bernard A. Kansky, Boston, Mass., with whom F. Lee Bailey, Boston, Mass., was on brief, for petitioner.
John M. Brant, Atty., Dept. of Justice, with whom Richard M. Roberts, Acting Asst. Atty. Gen., and Lee A. Jackson and Joseph M. Howard, Attys., Dept. of Justice, were on brief, for respondent.
Before ALDRICH, Chief Judge, McENTEE and COFFIN, Circuit Judges.
PER CURIAM.


1
Taxpayer, in his income tax return, reported gambling winnings, and, at the trial, admitted to further winnings in an unstated amount. The court held that the Commissioner was entitled to tax the taxpayer's entire reported gambling winnings. The burden of proving deductions is on the taxpayer. The court was not obliged to find that taxpayer's estimated gambling losses, of which he kept no records, exceeded his additional unreported winnings.


2
Affirmed.